                    Case: 3:21-mj-00072-slc Document #: 7 Filed: 05/07/21 Page 1 of 2
                                                                                                                           RULE_5,

                                            U.S. District Court
                                   Western District of Wisconsin (Madison)
                        CRIMINAL DOCKET FOR CASE #: 3:21-mj-00072-slc All Defendants


Case title: United States of America v. Nelson, Brandon et al                 Date Filed: 05/03/2021

Assigned to: Magistrate Judge Stephen L. Crocker

Defendant (1)
Brandon Nelson                                                  represented by Joseph Aragorn Bugni
                                                                               Federal Defender Services
                                                                               22 East Mifflin Street, Suite 1000
                                                                               Madison, WI 53703
                                                                               608-260-9900
                                                                               Fax: 608-260-9901
                                                                               Email: Joseph_Bugni@fd.org
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED
                                                                               Designation: Public Defender or Community
                                                                               Defender Appointment

Pending Counts                                                                Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                                             Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                                    Disposition
None

Assigned to: Magistrate Judge Stephen L. Crocker

Defendant (2)
Abram Markofski                                                 represented by Joseph Aragorn Bugni
                                                                               (See above for address)
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED
                                                                               Designation: Public Defender or Community
                                                                               Defender Appointment

Pending Counts                                                                Disposition
None

Highest Offense Level (Opening)
None
                    Case: 3:21-mj-00072-slc Document #: 7 Filed: 05/07/21 Page 2 of 2


Terminated Counts                                                               Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                                      Disposition
None



Plaintiff
United States of America                                         represented by Elizabeth Altman
                                                                                United States Attorney's Office
                                                                                222 West Washington Avenue
                                                                                Suite 700
                                                                                Madison, WI 53703
                                                                                608-264-5158
                                                                                Fax: 608-264-5054
                                                                                Email: elizabeth.altman@usdoj.gov
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: Government


Date Filed      #     Docket Text
05/03/2021       1 Rule 5(c)(3) Documents from the District of Columbia (Case Number: 21-mj-404) by United States of America as
                   to Brandon Nelson, Abram Markofski. (Sealed) (Attachments:
                   # 1 Order to Seal,
                   # 2 Criminal Complaint,
                   # 3 Statement of Facts,
                   # 4 Arrest Warrant - Brandon Nelson,
                   # 5 Arrest Warrant - Abram Markofski) (jls) (Entered: 05/03/2021)
05/03/2021       2 Redaction by United States of America as to Brandon Nelson, Abram Markofski to 1 Rule 5(c)(3) Documents,
                   filed by United States of America (Attachments:
                   # 1 Statement of Facts,
                   # 2 Arrest Warrant - Brandon Nelson,
                   # 3 Arrest Warrant - Abram Markofski) (jls) (Entered: 05/03/2021)
05/03/2021            Arraignment/Initial Appearance set as to defendant Brandon Nelson and Abram Markofski. Initial Appearance set
                      for 5/3/2021 at 01:00 PM in courtroom 460. (jls) (Entered: 05/03/2021)
05/03/2021       3 Minute Entry for proceedings held before Magistrate Judge Stephen L. Crocker: Initial Appearance on Rule
                   5/Rule 32.1 Arrest as to Brandon Nelson and Abram Markofski held on 5/3/2021. Defendants released on
                   conditions. [:15] (Court Reporter FTR.) (jls) (Entered: 05/03/2021)
05/03/2021       4 ORDER Setting Conditions of Release re: Brandon Nelson. Signed by Magistrate Judge Stephen L. Crocker on
                   5/3/2021. (jls) (Entered: 05/03/2021)
05/03/2021       5 ORDER Setting Conditions of Release re: Abram Markofski. Signed by Magistrate Judge Stephen L. Crocker on
                   5/3/2021. (jls) (Entered: 05/03/2021)
